Citation Nr: 1627216	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  11-05 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2000 to November 2000.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

When this claim was before the Board in May 2013, it was remanded for additional development and adjudicative action.  The case has since been returned to the Board for further appellate action.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

The Board's review of the record reveals that further development is warranted before the claim on appeal is decided. 

Pursuant to the May 2013 remand directives, the Veteran was afforded a VA examination in September 2013.  The examiner diagnosed anxiety disorder not otherwise specified related to the Veteran's reported symptoms of mild, periodic anxiety, sleep difficulty, grinding of his teeth, tension headaches, and worrying about being a victim of violence while incarcerated.  The Veteran indicated that he had symptoms of anxiety prior to incarceration that he related to his relationship with his father and denied any current difficulties with depression.  The Veteran reported a history of an abusive father, a childhood diagnosis of attention-deficit hyperactivity disorder (ADHD), and psychological, substance abuse, and behavioral difficulties as a child and teenager, to include a psychiatric hospitalization as a teenager for depression and suicidal ideation.  

The examiner found the Veteran vague and inconsistent about his prior substance abuse, but noted that he did report drinking alcohol daily prior to his arrest and participating in a residential substance abuse treatment program when he was 16 years old for methamphetamines.  The examiner noted the Veteran's mental health difficulties prior to his active service were also recorded in an in-service psychiatric assessment that resulted in a discharge for fraudulent enlistment; the Veteran reported difficulty coping with active service in the Navy related to waking up early and the amount of work they wanted him to complete.  

The examiner found that the Veteran's consistent reports of receiving mental health treatment as a child and teenager, psychiatric hospitalization and prescribed medications prior to active service, and the circumstances of his military discharge showed undebatable evidence that the Veteran had a pre-existing mental health disorder prior to his active service.  The Veteran reported that he stopped taking an anti-depressant when he enlisted in the Navy, had difficulty coping, and took an absence without leave (AWOL) and attempted suicide in service.  The examiner opined that the issues of early hours and work duties were not considered stressors because they were part of any typical job, and that his difficulties in active service were most likely related to a continuation of his pre-existing mental health problem.  The examiner opined that it was undebatable that the Veteran's pre-existing mental disorder was not aggravated by military service because the Veteran reported no current difficulty coping with his military service. 

The Board finds the September 2013 VA medical opinion to be inadequate for adjudicative purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiner diagnosed anxiety disorder not otherwise specified and opined that a mental disorder clearly existed prior to service and was not aggravated in active service, but it is unclear whether the examiner found the current diagnosis of anxiety disorder not otherwise specified clearly existed prior to service and was not aggravated by active service.  In addition, the examiner did not comment on the evidence of record indicating the Veteran attempted suicide and expressed ongoing suicidal ideation in service when finding that the pre-existing mental health disorder was not aggravated in active service.  

Further, the Board finds the September 2013 VA examination report to be inadequate because it is unclear if the examiner considered whether the Veteran had any other psychiatric diagnoses during the period of the claim.  The Board notes that the Veteran has a current disability for purposes of VA compensation when the disability is present at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Evidence of record demonstrates that the Veteran was assessed with anxiety in November 2007 and depressive reaction in May 2008 private treatment records.  In addition, a March 2007 private psychological evaluation provided diagnostic impressions of bipolar disorder, most recent depressed, posttraumatic stress disorder (PTSD), by history, and attention deficit disorder.  See Romanowski v. Shinseki, 26 Vet. App. 289 (2013) (finding that a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  Therefore, the claim must be remanded for another VA opinion with adequate rationale that accounts for all relevant evidence of record.

Finally, the May 2013 remand directed the RO or the Appeals Management Center (AMC) to attempt to obtain outstanding private treatment records from the Oregon Psychiatric Partners, to include records from Dr. N.T. and Dr. F.S., from 1997 to 2005; the Johnson Unit from when the Veteran was approximately 10 to 12 years old; and the hospital where he received psychiatric treatment at age 16.  Review of the record indicates the Veteran completed a VA Form 21-4142, Authorization and Consent form in October 2013 to allow the RO to obtain private treatment records from private physicians Dr. B. and Dr. N.T.  A letter dated in November 2014 informed the Veteran that his completed authorization form had expired and requested the Veteran to submit a new VA Form 21-4142.  The Veteran did not respond to the letter.  No further development has been undertaken and, as the claim must again be remanded, the Board finds an additional attempt should be made to obtain the outstanding private treatment records.  

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1. The RO or the AMC should contact the Veteran and afford him an additional opportunity to either submit or authorize VA to obtain on his behalf any additional pertinent evidence in support of his claim, to include private treatment records from the Oregon Psychiatric Partners from 1997 to 2005, the Johnson Unit where the Veteran was treated at approximately age 10 to 12, and the hospital where he received psychiatric treatment at age 16.  

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO or the AMC must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.

2. Then, the RO must also obtain a new VA opinion from the examiner who conducted the September 2013 VA examination.  All pertinent evidence of record must be made available to and reviewed by the examiner.

After a review of the record, the examiner must identify all acquired psychiatric disorders that have been present during the period of the claim.

With respect to each such disorder, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder was present in service and if so, an opinion as to whether the disorder clearly and unmistakably existed prior to the Veteran's entrance onto active duty.  

With respect to each acquired psychiatric disorder present during the period of the claim that the examiner believes clearly and unmistakably existed prior to the Veteran's entrance onto active duty, the examiner should state an opinion as to whether the disorder clearly and unmistakably underwent no permanent increase in severity as a result of service.

With respect to each acquired psychiatric disorder present during the period of the claim that the examiner believes was not present during service, the examiner should state an opinion as to whether there a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

If the September 2013 examiner is unavailable, all pertinent evidence of record must be made available to and reviewed by another psychiatrist or psychologist who should be requested to provide the required opinions with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.  If the Veteran remains incarcerated, the RO or the AMC should take all reasonable measures to provide the Veteran with an examination in compliance with the provisions outlined in M21-1MR, Part III, Subpart iv.3.A.11.d.

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


		(CONTINUED ON NEXT PAGE)

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




